SULLIVAN, Judge,
concurring in part and dissenting in part.
I concur in the decision to reverse the trial court’s finding of contempt and its award of damages against the City. However, I am unable to agree with the basis upon which the majority reaches its conclusion.
The majority bases its holding upon the determination that the January 17, 2001 order of the trial court was not lawfully issued in that the majority could find no statutory requirement for establishment of bidding procedures. The majority therefore concludes that the City has no duty to establish such procedures for the award of towing contracts. T respectfully dissent as to this foundation for the reversal of the trial court.3
*967The City has not challenged the lawfulness of the order requiring it to establish fair and equitable bidding procedures. To be sure, such a challenge would be to intimate, as does the decision of the majority here, that the City is free to award such contracts without any bids whatsoever. This in turn would contemplate awards of such contracts to relatives or close political Mends and contributors without regard to qualifications or other appropriate considerations. I cannot fathom that the law supports such a result.
Be that as it may, I agree that in following its bidding procedures, the City does so in the exercise of its discretion. It is for this reason that I agree that the trial court’s finding of contempt and award of damages was erroneous and must be reversed.

. In doing so, I recognize that, as the majority acknowledges in footnote 2, invalidity of the Council's towing ordinance has been determined as a violation of the separation of powers provisions of I.C. §§ 34-4-4-2, -3, and -4. On the other hand, we have as the issue before us the validity or propriety of the November 1, 2001 Executive Order which was an attempt to comply with the bidding re*967quirements of the Council’s towing ordinance. This anomaly creates a curious posture in which the case is brought before us. It is possible that the anomaly mentioned underlies the effect of the majority's holding which treats the entire towing ordinance as null and void. Thus, there are no bidding procedures in place with regard to awards of towing contracts. Yet, the majority appears to validate, as within Executive discretion, the Order which gives oversight of licensing to the Towing Committee which was created by the invalid ordinance. If I correctly interpret our decision today, a different anomaly is produced.